Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
                                          SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Singapore Foreign Priority documents at beginning of the specification is needed.  

					  REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-9, 20 and 22-25 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Feret et al (US 5,798,406).
2HA (2-ethylhexyl acrylate, see col. 7) in example 10.  Table 2 shows a latex having a size of 199 nm for the example 10 and other examples in the table 2 showing similar monomers and sizes.  Amounts of monomers for the core and shell taught in the examples would be expected to yield the recited thickness of 5-50 nm of claim 8.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example in the table 2 of Feret et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Feret et al teach 10-65 wt.% or 40-55 wt.% of the latex in a dispersion at col. 5, lines 37-40 which would further meet claim 9.
Feret et al teach that latex would films of hydrophobic coatings with sufficient gloss properties which would meet increased TSR of claims 20 and dirt repelling of claims 23 and 25 since the same latex is utilized
Feret et al teach a house paint comprising 48.16 wt.% of the latex in Application Examples 17-21 which would further meet claims 20 and 23-24.  Application Examples 30-34 further teach a coating on a leather and drying at 60oC which would meet claim 22.
Thus, the instant invention lacks novelty.

	Claims 1, 3, 4, 6-8, 20 and 23-25 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Marion et al (Core-Shell Latex Particles Containing a Fluorinated Polymer in the Shell.  2. Internal Structure Studied by Fluorescence Nonradiated Energy Transfer, Macromolecules 1997, 30, 123-129).
	 Marion et al teach a dispersion comprising 25 wt.% solid content of the latex and coating on mica plates thereof in “C. Latex Particle size Measurements” at page 124.  The coating on mica plates would be expected to meet increased TSR of claims 20 and dirt repelling of claims 23 and 25 since the same latex is utilized.  Also, the mica plate and the coated mica plate would meet the recited substrate of claim 20 and a coated article of claim 24, respectively, absent further limitations.
Latex CS 7 in tables 1 and 2 teach a core-shell structure having a size of 274 nm comprising the core of PBMA (polybutylmethacrylate) and the shell of PTFEM (polytrifluoroethylmethacrylate) having a thickness of 24 nm.  Other Examples of CS also teach employing TFEM with other (meth)acrylate monomer(s) as seen in the table 1.  
	Thus, the instant invention lacks novelty.

	Claims 1, 6, 7, 20 and 22-25 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Suresh et al (US 2013/0171346 A1). 
	Suresh et al teach an aqueous dispersion of 5 wt.% of core-shell fluorinated particles with PMMA core and poly(2,2,3,4,4,4-hexafluorobutyl acrylate) shell and a heat drying at 60oC for coating thereof in example 8.  The example 8 further teaches “When PMMA-Poly( (2,2,3,4,4,4-hexafluorobutyl acrylate) content was 27.3%” which would 
Suresh et al teach an average particle diameter of 80-800 nm in [0053].  Suresh et al further teach a solid water-, oil- and soil-repellent coating film on solid surface in [0028] which would meet claims 20 and 22-25.
Thus, the instant invention lacks novelty.

Claims 1-7 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al (US 2013/0171346 A1).
The instant claims 2-5 and 21 further recite fluorinated monomer and non-fluorinated monomer, at least two fluorinated monomers in the same shell layer and a coating thickness of 50 nm to 500 µm, respectively, over the example 8 of Suresh et al.
Suresh et al teach a mixture of the fluorinated monomers and non-fluorinated monomers for the shell in [0043].  Although, Suresh et al teach (meth)acrylate monomers as the non-fluorinated monomers for the core in [0054] and utilization of the (meth)acrylate monomers as the non-fluorinated monomers for the shell would be obvious since Suresh et al teach (meth)acrylate functional monomers for the core, shell, fluorinated monomer and non-fluorinated monomer.
Suresh et al teach a mixture of the fluorinated monomers for the shell in [0043] which would encompass two fluorinated monomers.
Suresh et al further teach poly(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl acrylate as the shell in example 9.
 of Suresh et al in the example 8 as an additional fluorinated monomer for the shell since Suresh et al teach a mixture of the fluorinated monomers for the shell in [0043] or further to utilize non-fluorinated monomers such as (meth)acrylate monomers for the shell of the example 8 of Suresh et al Suresh et al teach a mixture of the fluorinated monomers and non-fluorinated monomers for the shell absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The combination of components A and B would be obvious since both species have been used in working examples.  In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  [See MPEP 2144.06].
Further, a modification to the thickness of the coating in order to adjust properties of the coating would be routine practice in the art.  
Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Optimization does not impart patentability.  In re Boesch, 205 USPQ 215, 219 (CCPA 1980).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al (US 2013/0171346 A1) as applied to claims 1-7 and 20-25 above, and further in view of Marion et al (Core-Shell Latex Particles Containing a Fluorinated Polymer in the Shell.  2. Internal Structure Studied by Fluorescence Nonradiated Energy Transfer, Macromolecules 1997, 30, 123-129).
Suresh et al teach an average particle diameter of 80-800 nm in [0053].  
The instant claim 8 further recites an average shell thickness of 5 nm to 50 nm over Suresh et al.
Latex CS 7 in tables 1 and 2 of Marion et al teach a core-shell structure having a size of 274 nm comprising the core of PBMA (polybutylmethacrylate) and the shell of PTFEM (polytrifluoroethylmethacrylate) having a thickness of 24 nm.
	It would have been obvious to one skilled in the art before the effective filing date of invention to obtain the latex having average shell thickness of 5 nm to 50 nm in Suresh et al since the average particle diameter taught by Suresh et al would encompass those taught by Marion et al and since the shell thickness much thinner than the diameter of the core is well-known as taught by Marion et al absent showing otherwise.   Again, changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 1-4, 6-9 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Feret et al (US 5,798,406).
 at least two fluorinated monomers in the same shell layer and a coating thickness of 50 nm to 500 µm, respectively, over the house paint and coated leather of Feret et al.
Feret et al further teach employing an additional (perfluoroalkyl)ethyl (meth)acrylate at col. 5, lines 24-29. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
A modification to the thickness of the coating in order to adjust properties of the coating would be routine practice in the art.  For example, utilization of single coating or multiple coatings of the house paint in order to provide better protections against UV and weather (rain and snow) is well-known.  
Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Optimization does not impart patentability.  In re Boesch, 205 USPQ 215, 219 (CCPA 1980).
It would have been obvious to one skilled in the art before the effective filing date of invention to utilize the additional (perfluoroalkyl)ethyl (meth)acrylate in the shell layer and to vary thickness of the coating/paint taught by Feret et al since a different thickness of the coating would be routine practice in the art absent showing otherwise.

			EXAMINER’S COMMENT
Greenwood et al (US 4,742,140) teach oil- and water-repellent copolymers from (perfluoroalkyl)ethyl (meth)acrylate in abstract.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/Aug. 9, 2021                                                  /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762